         Case 1:19-cv-11178-KPF Document 34 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY FIGUEROA,

                          Plaintiff,

                   -v.-                                 19 Civ. 11178 (KPF)

                                                               ORDER
 THE CITY OF NEW YORK, GIOVANNI CAGGIA,
 DAVID DIMITRI, MARY PADOVANO, JOHN AND
 JANE DOE,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently a post-fact discovery conference in this matter

scheduled for February 10, 2021. In light of Corporation Counsel’s withdrawal

from the representation of Defendants Padovano and Caggia, and the

Defendants’ requests for time to retain new counsel, the post-fact discovery

conference is adjourned sine die.

      SO ORDERED.

Dated:       January 15, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
